OFFICE   OF   THE    ATTORNEY    GENERAL    OF   TEXAS

                               AUSTIN




lionorableL. Y. SuleJc,Chairmsa
Public l?oalth~Committes
The Senate
Austin, Texas
Dear Sirs




                           refused, 173 9. W. 525.
                           Section 30a,   of   the Texas Constitution

         "Sac. 30n. !FhoLe~lolatura may provide by
    leztthnt the mambora of the Bonrd of Re~anta of
    ths Stnto University and boards of truoteea or
    maxp.wa of the eduootionkl., eloemooynary,and
    po,vllinstitutionsof the State, and such boards
HonorableL. J. Sulak, Page 2


    as hnve boon, or mny heranftor be established
    by law, mng hold their roapoctive offices for
    the torm of oix (6) years, one-third of the
    mcmbcrs of such bonrds to be elected or ap-
    pointed every two (2) genrs in such tmnnor
    an the Legislature map determine; vacenclos
    in such offloos to be filled as mny be pro-
    vided by law, (") and tho LeClnlature nhnll
    enact suitable laws to give effeot to this
    section."
          The Supreme Court of'Texns had before It a quo&ion
almost ldentionl to the one here under considerationin Texas
hatIon Guard Armory Bosrd v. MCCr3w 126 9. W. (28) 627.
In the opinion of,&. Justice Critc, tconcurringin part end
di8BentinGin part) he doolared, at page 63gt
         "SUbdiViSiOU  (h) of Seotlon 2 of the
    Act under considerationhere jmeatoa a board,
    whoso duty it is to cnrry out nnB offectunte
    its provisions and purposes. It 1s provided
    that the persona notinfl3s members of the
    existing Toxas hqtlonal Guard Armory
    Board shall constitute tho Board under this  .
    Act. This means thet the persons who OOR-
    stitutcd tho Texas Hntionnl Gu3rd Armory
    Bo3rd at the time this Act become effective
    were constituted the Boerd thoreundar.
    The Board existing at such time consisted
    of three mombers, being the three active
    senior officers of the Toxae ii3tIonal
             Acts 1935, 44th LYE., p. 462, ah.
    %rd-
      i. It follows that tho Doard created by
    this Act consisted in tho beginning of three
    members;who wero the throe senior active
    officers of the Texas Hetioaal Guard. The
    subdivision of this Act here under consld-
    er3tion then procoeds to provide: 'Xcm-
    bers of the Board shall nerve + * .*un-
    til their renignation in writing &all be
    accepted by tho Governor of Tcxao, or until
    dcnth or remov31 for nnlfocsnnoe.t Thus,
    under the expresn terms of the Act, n
    Board is arented whose mombers hold their
    respeatlve offioea for life, unless they re-
    sQn, die, or are removed for mnlfeaeanoe.
                                                               . ..
                                                                      58


Bonotible~L. J. ti&,   Page   )


      To my mind, such a provision la in absolute
      contrndictionnnd contraventionof Sootions
      30 mnd -jOaof Artlele 16 of our State Con-
      'atitutlon."
          7!haopln%cn of Mr. Juottco Sharp, in that caee on
this point dlffors from that of Kr. Justloo Crlts In that he
holds the offices of tho Armory Board to be milltarp as dis-
tingzfohed from 01~11 offices, and thoroforo not within the
scope of Article 16, Soctlons 30 nnd 300. Cloarly, the mem-
bers of the Dosrd of Dleto-therapywould hold civil, nnd not
military offices. We baliove, therefore, that under both the
oplaione ln the ArmoryBoard CRBO, Section 4 of Sonato Bill
Ro. 306 violatos Article 16, Section 3014 of the Constitution
in that it fails to limit the terma of"the mambers of the
Board therein cretted'to six (6) Bears or lees.
          In vlou of our opinion an to Section 4 a? the Act,
ve deem ft unneaessary to ooneider other phases OS the Bill.




  I
   c
    0
P.
I




                            A   BILL

                        TOBEEXTITLED
           AB ACT def'S.nl.ng
                           Cieto-therapy; prescplbing the
                  echooll.ngrequired of those uha pmatiue
                  Dleto-therapy or aall themselves Meto-
                  patha~ providing for enforceam& of this
                  Act: and declaring an eersrgimcy.
..';
   ,;,&fF~.,mA&D EIy..T8E
                       m..&;*AoF:a        8TA&. b*.&*,:~    ~',   ,.:   ”   .‘.:
natural      qualiti88     fos th8 bulth-rid         of my       lmma           8hal.l aowtlt,uSa,

ulaI*,tlnt#ahin&80?~ta-#8~.~~te~~                                                                      '

this     m&hod     oi   hul%batd    to   my     psrsan   shall       be    untitled     to   fi&

title of Dletopath, and pay abarge for his totmUng                                  or rerviqes.
                 Section 3.   A graduate in Dieto-therapyshall havehAd

two (2) yearat training in           anatomy,       physiology,pathology,bac-
terioxogy, chemistry, histology,srabryology,
                                           toxlaolom, dlag-
nosia,     dietetics,and theory and practice of Gletotherapy,whloh
'~&@+s       ~&j& &gi&l;&&~~@&
                             u$& .th%-&J&qg &                           f&&'&;6aapat~k           : " .. '




is no* 4 distop4tb.
          seatltut4.          At present three of the teaehera of M&o-
therapy, in the state charteredTexas Sabool of Mets-them.py,
eho8ea among th8mselv88, 8hal.loen8titute a 33awl, rlthfnxtw,
who sha3l ltavu pcwur to enforoe thla Act by                     oltiag         w    perman

trho vilfull~      ml~luda    the publta br SraUulan               tlys~k,‘bs

8 grcrdwk0f rn0teh0~,        to a -w       httrorrosp
                                                    0r irsrk
cattty, sad *Bkitlgth4t ml.sd
                            sa%snor ch4rgur be mbd   agaln8t                                 the
said Wn-g~8AWto           01~W4UthOl’iBUd        ~r~e%t 8        &~USWS.            ~&C&Ieon-
.rlotLan,~?~~kwt~tha$~..~,omfhra

~200.00, with we-w                 (a/3) Icup%by w3e aaw*y,                 VlQh o?aliw
ilass, unl two-Wotlrdr(%!A) pa&d I.&i8She epar&A.ag fktndof the
Taxa      sakwol of B+ta-therapy.
                 Beatian 2.   The fact that them             i8 no lthvpew                     $0


                                         -a-
-3-